Citation Nr: 9902083	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to the service-
connected disabilities of degenerative arthritis of both 
knees.

2.  Entitlement to an increased evaluation in excess of 40 
percent for synovitis with degenerative arthritis of the left 
knee.

3.  Entitlement to an increased evaluation in excess of 10 
percent for synovitis with degenerative arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Mason, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954 and from January 1958 to March 1969.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  In that 
decision, the RO denied service connection for a back 
disorder as secondary to the veterans service-connected 
bilateral knee disabilities; denied an increased evaluation 
in excess of 10 percent for the veterans right knee 
disability; and denied an increased evaluation in excess of 
20 percent for the veterans left knee disability.  
Thereafter, the RO found clear and unmistakable error and 
increased the evaluation for the veterans left knee 
disability to 40 percent.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veterans claim for an 
increased evaluation for his bilateral knee disabilities to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VAs 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

FINDINGS OF FACT

1.  Service connection is currently in effect for synovitis 
with degenerative arthritis of the left knee and synovitis 
with degenerative arthritis of the right knee.

2.  A low back disability has not been etiologically related 
to his service-connected synovitis with degenerative 
arthritis of both knees.

3.  Synovitis with degenerative arthritis of the right knee 
is currently manifested by complaints of pain and limitation 
of extension to 20 degrees with X-ray evidence of 
degenerative arthritis.    

4.  Synovitis with degenerative arthritis of the left knee is 
currently manifest by complaints of pain and limitation of 
extension to 34 degrees with X-ray evidence of degenerative 
arthritis.  


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

2.  The criteria for a 30 percent evaluation for synovitis 
with degenerative arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Codes 5010, 5261 (1998).

3.  The criteria for an evaluation in excess of 40 percent 
evaluation for synovitis with degenerative arthritis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Codes 5010, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.

The veteran is seeking service connection for a low back 
disorder as secondary to his service connected bilateral knee 
disability and increased disability evaluations for chronic 
synovitis with degenerative arthritis of both knees.  It is 
necessary to determine if he has submitted a well-grounded 
claim with respect to each issue.  

I. Service Connection

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  The Court has clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
synovitis with degenerative arthritis of both knees. 

The veterans service medical records make no reference to a 
back disorder.  At an October 1981 VA examination for 
compensation purposes, the veteran complained of back pain.  
At that time, the examiner only evaluated the veterans 
knees.  The diagnosis was chronic synovitis with degenerative 
arthritis of both knees.  At a December 1986 VA examination 
for compensation purposes, the veteran again complained of 
back pain and the inability to walk or stand for long periods 
of time because of knee problems.  The examiner limited the 
evaluation to the lower extremities.  The examiner noted that 
the veteran shows no hint of exaggerating complaints and 
walks with genuine limp even with a cane.  The diagnoses 
were traumatic arthritis of the left knee and traumatic 
arthritis of the right knee.

VA outpatient treatment records from June 1988 to January 
1990 reveal that the veteran sought treatment beginning in 
August 1989 for low back pain, and reported a history of back 
pain for many years.  A September 1989 notation states that 
the 
X-ray films of the lumbosacral spine show discogenic disease 
at L4 and L5.  A December 1989 notation in the VA outpatient 
treatment record indicates that the veterans arthralgias in 
the knees and back continue to disturb him and are quite 
profound at times.

In a December 1989 letter, H. Barrett Heywood III, M.D., the 
veterans private orthopedic physician, reported that the 
veteran complained of back pain with no history of injury to 
the back, but that he was told by the VA that he had a disc 
problem.  Dr. Heywood noted that the veteran had an osteotomy 
of the left femur.  An X-ray evaluation of the lumbosacral 
spine revealed spondylosis with narrowing of the disc at L5-
S1 and L4-5.  In a January 1990 treatment note, Dr. Heywood 
reported that a MRI of the lumbar spine indicated 
degenerative changes of the L5-S1 disc with lateral disc 
herniation with encroachment on the right and degenerative 
changes at L4-5.

In a March 1990 statement in support of a claim for an 
increased evaluation for his bilateral knee disabilities, the 
veteran reported that he has had continual pain in his left 
leg which radiates up through his hip to his neck.

VA outpatient treatment records show that the veteran was 
seen in February 1991 with complaints of low back pain with 
numbness in the right leg causing difficulty with mobility.  
The veteran reported a history of low back pain episodically 
for a number of years.  On evaluation, there was lumbosacral 
flattening with noticeable spasm.  

In a January 1992 report of physical examination as part of a 
VA compensation examination, W. Carl Dyer, M.D. reported that 
the veteran was seen for evaluation of pain in the left knee 
and low back.  Dr. Dyer noted the veterans 1952 and 1984 
left knee surgeries and stated that the veteran complained of 
continued pain in his left leg and low back.  On evaluation, 
Dr. Dyer only made findings with respect to the veterans 
knees.  The impression was degenerative arthritis of the left 
and right knees.

In May 1996, private medical records from the Lakeside 
Medical Center showing treatment from May 1969 to April 1996 
were received.  In an April 1980 notation of treatment, it 
was reported that the veteran was seen complaining of right 
side back pain and left knee pain.  The clinical impression 
was degenerative arthritis of the knee with acute sacroiliac 
strain.  The doctor reported that the back pain seems to be 
correlated with the knee problem.  The records show that the 
veteran was again seen with complaints of back pain in May 
and August 1992, diagnosis was acute lumbosacral strain.

At a September 1996 VA examination for compensation purposes, 
the veteran reported that at the time of his knee surgery, 
the doctor informed him that he had a slipped disc in his 
back that was causing pain and numbness in his legs.  The 
veteran asserted that his back begins hurting when he walks 
and for this reason he believes his back pain is related to 
his knees.  On evaluation, there was some limitation of range 
of motion, but no objective evidence of pain on motion.  The 
diagnosis was chronic low back syndrome with sciatica 
involving the right lower extremity.  The September 1996 X-
rays studies of the lumbosacral spine reveal degenerative 
bone and joint disease of L5-S1, mild osteoarthritis of the 
lumbar spine, and spina bifida of S1.  The examiner commented 
that:

My opinion is his degenerative disc 
disease of the lumbar spine is not due 
to his knee condition, because in my 
experiences I have not seen or 
experienced or been aware or read of 
patients with herniated discs (as told 
by a physician to him) secondary to 
painful knees.  However, in the absence 
of a firm diagnosis by this examiner of 
a herniated disc, I still feel it 
unlikely his low back syndrome which 
includes sciatica is due to his knee 
disorder, as again, my experiences have 
all been the syndromes are related to 
the back with whatever pathologies 
present within the back or lumbar spine 
or vertebral bodies, etc.  

The Board has reviewed the probative evidence of record 
including the veterans statements on appeal.  The claim for 
service connection for a low back disorder is well grounded.  
The veteran is service connected for a bilateral knee 
disability and in 1980, there was some indication that the 
pain was associated with the knee problem.  However, not all 
the evidence is positive.  The 1980 statement was weak 
because the examiner noted that there only seemed to be a 
correlation.  Also in 1980, the diagnoses were strain and 
acute strain.  The negative evidence includes the fact that 
strain has not been recently diagnosed.  Moreover, the Board 
has been presented with an extensive opinion that the 
veterans current low back syndrome, regardless of the 
diagnosis is unrelated to his knees.  See Allen v. Brown, 7 
Vet.App. 439 (1995).   Given the weakness of the 1980 medical 
statements as in comparison to the definitive September 1996 
VA orthopedic physicians statement with regard to any 
relationship between the veterans service-connected knee 
disabilities and his low back syndrome, the Board finds that 
the September 1996 decision to be more probative on this 
issue.  Accordingly, the Board concludes that the 
preponderance of evidence is against entitlement to service 
connection for a low back disability. 

II.  Increased Disability Evaluations

A review of the record indicates that the veteran's claims 
for increased disability evaluations for synovitis with 
degenerative arthritis of both knees are plausible and that 
all relevant facts have been properly developed.
   
A January 1969 naval medical board report indicates that the 
veteran sustained a lateral meniscus tear of the left knee 
while on active duty with U.S. Army in 1952, and underwent a 
removal of the lateral meniscus at that time.  The report 
states that the veteran was hospitalized in May 1968 with a 
diagnosis of chronic synovitis of both knees.  A physical 
examination revealed palpable synovial thickening at the 
joint lines on both sides and a mild valgus deformity was 
noted on the left.  X-rays studies revealed degenerative 
arthritic changes in both knees.  The diagnosis was chronic 
synovitis with degenerative arthritis of both knees.  

In April 1969, the RO established service connection for 
chronic synovitis with degenerative arthritis of both knees 
and assigned a 20 percent evaluation.  The RO, in a February 
1992 rating decision, granted a 20 percent evaluation for 
chronic synovitis with degenerative arthritis of the left 
knee and a 10 percent evaluation for chronic synovitis with 
degenerative arthritis of the right knee.  In a February 1996 
rating decision, the RO continued the previous evaluations 
for the veterans chronic synovitis with degenerative 
arthritis of both knees.  In a May 1997, the RO found that 
there had been clear and unmistakable error in the prior 
decision and in a May 1997 rating decision, the RO increased 
the veterans synovitis with degenerative arthritis of the 
left knee to 40 percent and continued the 10 percent 
evaluation for synovitis with degenerative arthritis of the 
right knee. 

Disability evaluations are determined by comparing the 
veterans current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Extension limited to 
10 degrees warrants a 10 percent disability evaluation.  
Extension limited to 15 degrees warrants a 20 percent 
evaluation.  A 30 percent evaluation requires limitation of 
extension to 20 degrees.  Limitation of extension to 30 
degrees warrants a 40 percent disability evaluation.  A 50 
percent evaluation requires limitation of extension to 45 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5261 (1998).  
Limitation of flexion to 60 degrees warrants a noncompensable 
rating.  Limitation of flexion to 45 degrees is required for 
a 10 percent rating.  A 20 percent evaluation requires 
limitation of flexion to 30 degrees.  Limitation of flexion 
to 15 degrees warrants a 30 percent limitation.  38 C.F.R. 
Part 4, Code 5260 (1998). 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United 
States Court of Veterans Appeals (Court) held that it is 
improper to assign a particular disability rating where the 
examination merely recorded the veterans range of motion 
at the time without considering his functional loss on use 
due to flare-ups.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).  In addition, the Court stated that 
38 C.F.R. § 4.45 (1998) applies to evaluating injuries of the 
joints and that an examination should consider the degree of 
additional range-of-motion loss due to pain, weakened 
movement, excess fatigability and incoordination.  DeLuca, 
8 Vet. App. at 207.  Additionally 38 C.F.R. § 4.59 (1998) 
states that with any form of arthritis, painful motion is an 
important factor.  In the instant case it is noted that the 
veteran has alleged the presence of bilateral knee pain, 
along with physical impairment.  It must, however, be 
emphasized that the pertinent regulatory provisions stipulate 
that claims of functional impairment are to be accompanied by 
adequate pathology; see 38 C.F.R. §§ 4.40 and 4.45 (1998). 

1.  Synovitis with degenerative arthritis of the 
right knee
 
A May 1996 letter from Dr. Heywood, the veterans private 
orthopedic physician, indicates that the veteran was seen for 
problems with his back and knees.  However, Dr. Heywood only 
reports complaints and evaluations pertaining to the back and 
the left knee.  The report of the September 1996 VA 
examination shows that the veteran complained of pain in both 
knees.  Contemporaneous X-ray studies of the right knee 
reveal degenerative spurring of mild degree at the margin of 
the bones contributing to each joint, with no evidence of 
effusion. The examiner diagnosed bilateral chronic synovitis 
of the knees with degenerative arthritis and subjective 
complaints of constant pain.

The clinical documentation establishes that extension of the 
right knee was limited to 20 degrees with flexion to 145 
degrees.  Such finding merits assignment of a 30 percent 
evaluation under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5261.  38 C.F.R. Part 4, Code 5261 (1998).  
In the absence of any objective evidence of further 
limitation of extension or unfavorable ankylosis of the right 
knee with flexion fixed between 10 and 20 degrees, the Board 
concludes that a 30 percent evaluation is now warranted for 
the veterans chronic synovitis with degenerative arthritis 
of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261 (1998).  The report of the September 1996 VA orthopedic 
examination demonstrates manifestations of functional 
impairment with painful motion of the right knee requiring 
assignment of a 30 percent disability rating for the right 
knee.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261 (1998).   

An evaluation in excess of 30 percent is not warranted.  More 
specifically, the Board notes limitation of flexion is of 
noncompensable degree.  There is no evidence of weakness, 
more motion than normal or excess fatigability.  In regard to 
pain, the Board must consider how the pain impairs the 
extremity and rate that impairment on the basis of the 
functional equivalent of limitation of motion.  The veteran 
has complained of pain and we accept his complaints.  
However, neither the veteran, the VA physician, nor the 
private physician has established that there is the 
functional equivalent of limitation of motion in excess of 20 
degrees of extension or 145 degrees of flexion.  The veteran 
himself noted that he could not describe the pain.  The 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veterans right knee disability.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5261 (1998).   
    
 In Estaban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not duplicative of or 
overlapping with the symptomatology of the other condition.   
The Board notes that the VA examiner made no finding of 
instability or subluxation of the right knee, and heretofore, 
a separate rating is not warranted.  See VAOPGPREC 23-97 and 
9-98.

In view of the foregoing, the Board finds that the evidence 
supports the veteran's claim for a 30 percent evaluation for 
synovitis with degenerative arthritis of the right knee to 
the degree noted; however, the preponderance of the evidence 
is against an evaluation in excess of 30 percent for the 
veterans right knee disability. 

2.  Synovitis with degenerative arthritis of the 
left knee

A February 1995 VA outpatient treatment record shows that the 
veteran was seen complaining of unbearable pain due to the 
arthritis in his left leg.  Private medical records, received 
in May 1996, reveal treatment for pain and degenerative 
arthritis in the left knee.  In a May 1996 letter, Dr. 
Heywood reports that the veteran has a little flexion 
contracture of the left knee, that he lacks 20 degrees 
extension and has flexion to 105 degrees.  The diagnosis was 
osteoarthritis of the left knee.

A September 1996 VA examination report indicates that the 
veteran complained of pain in both knees.  On evaluation, 
extension was limited to 34 degrees and flexion was limited 
to 139 degrees.  Contemporaneous X-ray studies of the left 
knee reveal a metallic orthopedic rod extending downward 
along the medial aspect of the distal left femur and 
traversing the condylar region of the femur from the lateral 
to medial side.  There was also degenerative spurring of mild 
degree at the margin of the bones contributing to each joint, 
with no evidence of effusion. The examiner diagnosed 
bilateral chronic synovitis of the knees with degenerative 
arthritis and subjective complaints of constant pain.

The clinical documentation establishes that extension of the 
left knee was limited to 34 degrees with flexion to 139 
degrees.  Considering 38 C.F.R. § 4.7, which states that 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, and noting the 
veterans complaints of pain and that his left knee was worse 
than his right, the RO correctly granted an increased 
evaluation for the veterans left knee disability.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, and Diagnostic Code 5261 (1998).
 
The Board has reviewed the probative evidence of record 
including the veterans statements on appeal.  The veterans 
service-connected left knee disability has been shown to be 
manifested by pain, limitation of extension to 34 degrees, 
and limitation of flexion to 105 degrees.  These findings do 
not approximate the limitation of extension to 45 degrees 
required for a higher 50 percent evaluation.  38 C.F.R. 
Part 4, Code 5261 (1998).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998). 

In Estaban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not duplicative of or 
overlapping with the symptomatology of the other condition.  
The Board notes that the VA examiner made no finding of 
instability or subluxation of the left knee.  In the absence 
of such, a separate evaluation is not warranted.  See 
VAOPGPREC 23-97 and 9-98.

An evaluation in excess of 40 percent is not warranted.  As 
with the right knee, the Board notes limitation of flexion of 
the left knee is of noncompensable degree.  There is no 
evidence of weakness, more motion than normal or excess 
fatigability.  In regard to pain, the Board must consider how 
the pain impairs the extremity and rate that impairment on 
the basis of the functional equivalent of limitation of 
motion.  The veteran has complained of pain and we accept his 
complaints.  However, neither the veteran, the VA physician, 
nor the private physician has established that there is the 
functional equivalent of limitation of motion in excess of 34 
degrees of extension or 139 degrees of flexion.  In the 
absence of any objective evidence of further limitation of 
extension or extremely unfavorable ankylosis of the left 
knee, in flexion between 20 and 45 degrees, the Board 
concludes that preponderance of the evidence is against a 
disability evaluation in excess of 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261 (1998). 



ORDER

Service connection for chronic low back syndrome is denied.  
A 30 percent evaluation for synovitis with degenerative 
arthritis of the right knee is granted subject to the laws 
and regulations governing the award of monetary benefits.  An 
evaluation in excess of 40 percent for synovitis with 
degenerative arthritis of left knee is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
